     Case 5:18-cr-00017-DCB-LRA Document 59 Filed 06/29/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

UNITED STATES OF AMERICA

V.                                CRIMINAL NO. 5:18-CR-17-DCB-LRA

CORTEZ WHIRL                                                   DEFENDANT

                                  ORDER

     This matter is before the Court on Defendant Cortez Whirl

(“Whirl”)’s unopposed Motion for Leave to File Under Seal. [ECF

No. 57]. Defendant Whirl seeks to file under seal medical

records to avoid the unnecessary public disclosure of the

defendant’s personal information. Having read the motion,

applicable statutory and case law, and being otherwise fully

informed in the premises, the Court finds the motion to be well

taken.

     Accordingly,

     IT IS HEREBY ORDERED that the Defendant’s Motion is

GRANTED. Defendant Whirl may file under seal certain attachments

offered in support of his Reply Supporting Motion for

Compassionate Release Under 19 U.S.C. § 3582(c)(1)(A).

     SO ORDERED, this the      29th_ day of June, 2020.



                                          s/David Bramlete
                                          UNITED STATES DISTRICT JUDGE
